Exhibit 10.4

SECOND AMENDED AND RESTATED AGREEMENT

This Amended and Restated Agreement (hereinafter referred to as this
“Agreement”) is made and entered into by and between Easton-Bell Sports, Inc.
(the “Company”) and Paul E. Harrington (the “ Executive”) as of the 5th day of
March, 2012 (the “Effective Date”) amending in part and restating that certain
Amended and Restated Agreement between the parties dated as of the 3rd day of
December, 2009 (the “Prior Agreement”) which amended and restated that certain
Agreement between the parties dated as of the fifth day of March, 2008 (the
“Original Agreement”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, continued
employment.

2. Term. Subject to earlier termination as hereafter provided, the Executive’s
employment hereunder shall be for a term commencing as of March 6, 2012 and
ending on March 31, 2014 and, following such initial term, shall automatically
renew for one additional year through March 31, 2015. The term of this Agreement
is hereafter referred to as “the term of this Agreement” or “the term hereof.”

3. Capacity and Performance.

(a) During his employment hereunder, the Executive shall serve the Company as
its Chief Executive Officer (“CEO”), reporting to the Board of Directors of the
Company (the “Board”) or a committee thereof.

(b) In addition, and without further compensation, the Executive shall serve as
a member of the Board for so long as he continues to be employed hereunder in
the position of CEO, and the Executive agrees also to serve as a director and/or
officer of one or more of the Company’s Immediate Affiliates (as defined in
Section 14 hereof), if so elected or appointed from time to time during the term
hereof. At the request of the Board, upon termination of his employment with the
Company for any reason, the Executive shall resign as a member of the Board and
as an officer of the Company and shall resign from any other positions, offices
and directorships he may have with the Company or any of its Immediate
Affiliates. In the event the Executive ceases to hold the position of CEO while
continuing his employment with the Company, he shall, at the request of the
Board, resign as a member thereof.

(c) During the term hereof, the Executive shall be employed by the Company on a
full-time basis. He shall have the duties and responsibilities of CEO and such
other duties and responsibilities, reasonably consistent with that position,
with respect to the business operations of the Company and its Immediate
Affiliates, as may be assigned by the Board or a committee thereof from time to
time.

 



--------------------------------------------------------------------------------

(d) Subject to business travel as necessary or desirable for the performance of
the Executive’s duties and responsibilities hereunder, the Executive’s primary
worksite during the term hereof shall be at the location of the Company’s
offices in Van Nuys, California as of the date hereof (the “Van Nuys Location”)
or such other site as the Company may select from time to time, provided such
site is no more than thirty-five (35) miles from the Van Nuys Location unless
the Executive has expressly consented in writing thereto.

(e) During the term hereof, the Executive shall devote his full business time
and best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Immediate
Affiliates and to the discharge of his duties and responsibilities hereunder.
During the term of this Agreement, the Executive may engage in passive
management of his personal investments and in such community and charitable
activities as do not individually or in the aggregate give rise to a conflict of
interest or otherwise interfere with his performance of his duties and
responsibilities hereunder. It is agreed that the Executive shall not accept
membership on a board of directors or other governing board of any Person (as
defined in Section 14 hereof) without the prior approval of the Board or its
authorized representative. It also is agreed that if the Board subsequently
determines, and gives notice to the Executive, that any such membership,
previously approved, is materially inconsistent with the Executive’s obligations
under Section 7, Section 8 or Section 9 of this Agreement or gives rise to a
material conflict of interest, the Executive shall cease such activity promptly
following notice from the Company.

(f) In connection with an initial public offering of the equity securities of
Easton-Bell Sports, LLC (the “Parent”) or its successor and provided that the
Executive is then continuing his employment hereunder in the position of CEO,
(i) he will be consulted in advance by Parent regarding the selection of an
underwriter in connection with such initial public offering and (ii) prior to
converting or exchanging any of the Class B Common Units of the Parent into or
for options to purchase common stock and/or common stock and/or stock units of a
successor company of Parent pursuant to Section 7.4 of Parent’s Fifth Amended
and Restated Limited Liability Company Agreement, dated as of December 9, 2009
(as amended from time to time, the “LLC Agreement”), the Parent shall obtain the
written consent of the Executive to the value treatment of the Easton-Bell
Sports, LLC 2006 Equity Incentive Plan, as amended from time to time (the
“Plan”), or any subsequent equity incentive plan then in effect as part of such
initial public offering, provided that such consent shall not be unreasonably
withheld or delayed.

 

2



--------------------------------------------------------------------------------

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:

(a) Base Salary.

(i) Commencing April 1, 2012 and during the term hereof, the Company shall pay
the Executive a base salary at the rate of Eight Hundred and Twenty-Five
Thousand Dollars ($825,000.00) per annum, payable in accordance with the payroll
practices of the Company for its executives. The Executive’s base salary is
hereafter referred to as the “Base Salary.”

(ii) By mutual agreement of the Company and the Executive following the
Executive’s relocation to the greater Los Angeles area and while the Original
Agreement and the Prior Agreement were in effect, the Company commenced to
provide the Executive a housing allowance in the amount of Fifteen Thousand
Dollars ($15,000.00) per month, grossed up for the state and federal income tax
liability resulting to the Executive (the “Housing Allowance”), which Housing
Allowance was in lieu of the Interest Subsidy (as defined in Section 4(a)(ii) of
the Original Agreement). The Company will continue to provide the Executive the
Housing Allowance, payable monthly with the Base Salary, while his employment
continues under this Agreement, until March 31, 2014. In the event that the
Executive’s employment hereunder terminates prior to March 31, 2014, the Housing
Allowance will be provided to the Executive in accordance with the applicable
provision of Section 5 hereof and the following: In the event that the
Executive’s employment hereunder is terminated by the Company other than for
Cause or is terminated by the Executive for Good Reason prior to March 31, 2014,
the Housing Allowance will be continued, as Post-Employment Compensation (as
defined in Section 5(g) hereof), subject to the conditions set forth in said
Section 5(g), payable on a monthly basis until March 31, 2014. In the event of
termination of the Executive’s employment pursuant to Section 5(a) hereof (as a
result of death), the Housing Allowance will be payable monthly to the
Executive’s estate until the expiration of twelve (12) months following the Date
of Termination or until March 31, 2014, whichever occurs first. In the event
that the Executive’s employment hereunder is terminated by the Company pursuant
to Section 5(b) hereof, the Housing Allowance will be continued, as
Post-Employment Compensation (as defined in Section 5(g) hereof), subject to the
conditions set forth in said Section 5(g), payable on a monthly basis until the
expiration of twelve (12) months following the Date of Termination, until the
Executive commences new employment or until March 31, 2014, whichever occurs
first. In the event that the Executive’s employment terminates other than in
accordance with Section 5(a), Section 5(b), Section 5(d) or Section 5(e) of this
Agreement, the Housing Allowance shall cease on the Date of Termination. The
Company will review and adjust the Housing Allowance at reasonable intervals
during the term hereof and following the final payment hereunder to true up for
federal and state income taxes imposed on the Executive as a result of the
Housing Allowance paid hereunder; the Executive agrees that he will cooperate by
providing such information and supporting documentation as the Company may
reasonably request in connection with any such review; the Company will provide
the Executive a copy of the results of each such review and supporting
calculations; and the Company and the Executive each agrees to pay promptly such
amount, if any, determined by any Company review to be owed to the other party.
The true up payment to be made by the Company to the Executive hereunder shall
be made by no later than the end of the Executive’s taxable year immediately
following the taxable year in which the Executive remits the related taxes.

 

 

3



--------------------------------------------------------------------------------

(b) Bonus Compensation. For each fiscal year completed during the term hereof,
the Executive shall have the opportunity to earn an annual bonus (“Annual
Bonus”) under the executive incentive plan then applicable to the Company’s
executives, as in effect from time to time, based on target objectives
determined by the Board or a designated committee thereof after consultation
with the Executive. The Executive’s target bonus under the executive incentive
plan shall be One Hundred Percent (100%) of the Base Salary, with a potential
for the Annual Bonus to exceed target if achievement exceeds the target
objectives. The actual amount of each Annual Bonus shall be as determined by the
Board or its designated committee. Any Annual Bonus due to the Executive
hereunder will be payable not later than two and one-half months following the
close of the fiscal year for which the bonus was earned or as soon as
administratively practicable thereafter, within the meaning of Section 409A of
the Internal Revenue Code and the regulations promulgated thereunder, each as
amended (“Section 409A”). Except as otherwise provided in Section 5 hereof, the
Executive must be employed on the last day of a fiscal year in order to be
eligible to earn an Annual Bonus for that fiscal year.

(c ) Equity Participation.

(i) Any equity awards granted to the Executive after the Effective Date shall be
at the discretion of the Board of Managers of the Parent and subject to the LLC
Agreement, to the Plan or any subsequent equity incentive plan and to any unit
certificate and/or other agreements and requirements as the Parent may adopt
from time to time for those equity participants who are employees of the Company
or for all equity participants generally.

(ii) [Intentionally Omitted.]

(d) Employee Benefit Plans. During the term hereof, the Executive shall be
entitled to participate in all “Employee Benefit Plans,” as that term is defined
in Section 3(3) of ERISA, including both health and welfare plans and retirement
plans, from time to time in effect for executives of the Company generally,
except to the extent any of the Employee Benefit Plans is duplicative of a
benefit otherwise provided to the Executive under this Agreement. The
Executive’s participation shall be subject to the terms of the applicable
Employee Benefit Plan documents and generally applicable Company policies.
During his continued employment hereunder, the Company shall provide the
Executive with premium reimbursement for an individual term life insurance
policy of up to $2 million in death benefits, which such premium shall not
exceed $7,500 per annum.

 

4



--------------------------------------------------------------------------------

(e) Car Allowance. During the term hereof, the Company shall provide the
Executive a non-accountable expense allowance for an automobile and its expenses
in the amount of Two Thousand, Five Hundred Dollars ($2,500.00) per month.

(f) Vacations. During the term hereof, the Executive will be entitled to four
(4) weeks of vacation per year, to be taken at such times and intervals as shall
be determined by the Executive, subject to the reasonable business needs of the
Company and with the approval of the Board or a committee thereof. Vacation
shall otherwise be governed by the policies of the Company, as in effect from
time to time.

(g) Business Expenses. The Company will pay or reimburse the Executive for all
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board, to such reasonable substantiation, documentation and submission
deadlines as may be specified by the Company from time to time. Any such
reimbursements shall be paid no later than December 31 of the year following the
year in which the expense was incurred.

(h) Relocation and Temporary Housing and Travel Expenses. Under Section 4(h) of
the Original Agreement, the Company agreed to pay or reimburse certain expenses
incurred by the Executive in connection with his relocation of himself and his
family to the greater Los Angeles area, temporary housing, travel and resulting
income taxes to him. Total payments and reimbursements to be provided the
Executive with respect thereto was increased by mutual agreement of the Company
and the Executive from $85,000.00 to $150,000.00; that increased total was fully
disbursed to the Executive under the Original Agreement; and as of the effective
date of this Agreement, set forth in its opening paragraph, nothing further is
owed to the Executive in this connection.

(i) Reimbursement of Legal Fees. The Company will reimburse the Executive’s
legal fees and expenses incurred in the negotiation of the terms and conditions
of his employment with the Company under this Agreement, to a maximum total
reimbursement of Ten Thousand Dollars ($10,000.00), subject to such reasonable
substantiation, documentation and submission deadlines as may be specified by
the Company. Any such reimbursements shall be paid no later than December 31 of
the year following the year in which the expense was incurred.

(j) Directors & Officers Insurance Coverage. During the term hereof, the Company
shall provide the Executive the same coverage under any directors and officers
(“D&O”) liability insurance which the Company elects to maintain as it provides
to its other executives and, after the termination of his employment hereunder,
the same rights of indemnification and contribution, and the same coverage under
any D&O liability insurance it elects to maintain, as its other former
executives. The Company shall be under no obligation hereunder, however, to
maintain any D&O liability insurance.

 

 

5



--------------------------------------------------------------------------------

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate during the term hereof under the following circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, promptly following the date of termination of the Executive’s
employment with the Company (hereafter, the “Date of Termination”), the Company
shall pay promptly to his estate the Final Compensation (as defined in
Section 14 hereof). In addition to Final Compensation: (A) The Company will pay
to the Executive’s estate an Annual Bonus for the fiscal year in which the Date
of Termination occurs, determined by multiplying the Annual Bonus the Executive
would have received had he continued employment through the last day of that
fiscal year by a fraction, the numerator of which is the number of days he was
employed during the fiscal year, through the Date of Termination, and the
denominator of which is 365 (a “Final Pro-Rated Bonus”). Such Final Pro-Rated
Bonus will be payable at the time annual bonuses are paid to Company executives
generally under its executive incentive plan. (B) The Company will pay the full
premium cost of health and dental plan coverage for each of Executive’s
qualified beneficiaries on a taxable basis for eighteen (18) months from the
Date of Termination or until the date the qualified beneficiary ceases to be
eligible for coverage continuation under the federal law commonly known as
“COBRA,” whichever is less; provided, however, that in order to be eligible for
the Company’s payments hereunder the qualified beneficiary must elect in a
timely manner to continue coverage under the Company’s health and dental plans
under COBRA. (C) The executor or administrator of the Executive’s estate, as
applicable, may put the Executive’s vested Units to the Parent at “Fair Market
Value” (as defined in the Unit Certificate), provided he/she does so within one
hundred and twenty (120) days following the Date of Termination. Payment by the
Parent may be by cash or promissory note in accordance with those provisions
governing the purchase and sale of management Units contained in the LLC
Agreement. Any equity in the Parent held by the Executive on the Date of
Termination shall otherwise be governed by the terms of the LLC Agreement, the
applicable equity incentive plan and any applicable unit certification,
agreements and other requirements. (D) The Company will pay the Executive’s
estate on a monthly basis until the expiration of twelve (12) months following
the Date of Termination or until March 31, 2014, whichever is earlier, any
Housing Allowance due to it in accordance with Section 4(a)(ii) hereof.

 

6



--------------------------------------------------------------------------------

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation (exclusive of the leave of absence
provided hereunder), for one hundred and eighty (180) days during any period of
three hundred and sixty-five (365) consecutive calendar days. In the event of
such termination, and provided that the Executive satisfies in full all of the
conditions set forth in Section 5(g) hereof, then, in addition to Final
Compensation, the Company shall provide the Executive the following: (A) The
Company will pay the Executive a Final Pro-Rated Bonus for the fiscal year in
which the Date of Termination occurs, payable at the time annual bonuses are
paid to Company executives generally under its executive incentive plan or, if
later, within seventy-four (74) days of the Date of Termination (subject to
Section 5(g) hereof), (B) The Company will pay the full premium cost of health
and dental plan coverage for Executive and his qualified beneficiaries on a
taxable basis for eighteen (18) months following the Date of Termination or
until the date the Executive and his qualified beneficiaries cease to be
eligible for coverage continuation under COBRA, whichever is less; provided,
however, that in order to be eligible for the Company’s premium payments
hereunder the Executive and each qualified beneficiary must elect in a timely
manner to continue coverage under the Company’s health and dental plans under
COBRA. (C) The Executive may put his vested Units to the Parent at Fair Market
Value (as defined in the Unit Certificate), provided he does so within one
hundred and twenty (120) days following the Date of Termination. Payment by the
Parent may be by cash or promissory note in accordance with those provisions
governing the purchase and sale of management Units contained in the LLC
Agreement (or any successor corporate governance document). Any equity in the
Parent held by the Executive on the Date of Termination shall otherwise be
governed by the terms of the LLC Agreement, the applicable equity incentive plan
and any applicable unit certification, agreements and other requirements. (D) In
the event that the Company had not provided the Executive the opportunity to
participate in a long-term disability insurance plan, the Company will continue
to pay the Executive the Base Salary from the Date of Termination until the
expiration of six (6) months thereafter or, if earlier, until the date the
Executive recovers sufficiently from his illness or injury to resume work on a
substantially full-time basis (the “Recovery Date”), with payments commencing
within seventy-four (74) days of the Date of Termination (subject to
Section 5(g)(i) hereof), but with the first payment retroactive to the day
immediately following the Date of Termination. (E) The Company will pay to the
Executive any Housing Allowance due to him in accordance with Section 4(a)(ii)
and this clause (E), which Housing Allowance will be payable on a monthly basis
(x) until the expiration of twelve (12) months following the Date of
Termination, (y) until the date the Executive commences new employment, or
(z) until March 31, 2014, whichever occurs first. Subject to the provisions of
Section 5(g)(i), the first payment shall be made on the next regular Company
payday for its executives that is at least five (5) business days following the
later of the effective date of the Release of Claims or the date the Release of
Claims, signed by the Executive, is received by the person designated by the
Company to receive notices on its behalf in accordance with Section 19 hereof,
but with the first payment being retroactive to the month immediately following
the month in which the Date of Termination occurred.

 

7



--------------------------------------------------------------------------------

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive compensation and benefits
in accordance with Sections 4(a) through 4(e) of this Agreement, subject to the
terms and conditions of any plans, policies, agreements and other documents to
which reference is made therein (collectively, the “Plan Documents”), while his
disability continues until the Executive becomes eligible for disability income
benefits under any disability plan in which he is a participant as a result of
his employment with the Company or until he recovers sufficiently to resume his
duties and responsibilities hereunder (provided he does so within the aforesaid
one hundred and eighty (180) days or such longer period as the Board in its
discretion may provide) or until the termination of his employment, whichever
shall first occur. If, while his employment hereunder continues, the Executive
is receiving disability income benefits under any such disability plan, the
Executive shall not be eligible to receive the Base Salary, but shall continue
to be eligible for payments and benefits in accordance with Sections 4(b)
through 4(e) of this Agreement, subject to the terms and conditions of the Plan
Documents, until the earlier to occur of his recovery or the termination of his
employment under this Agreement.

(iii) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

 

 

8



--------------------------------------------------------------------------------

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. For purposes of this
Agreement, “Cause” shall be limited to: (i) Executive’s indictment, charge or
conviction of, or plea of nolo contendere to, (A) a felony or (B) any other
crime involving fraud or material financial dishonesty or (C) any other crime
involving moral turpitude that might be reasonably expected to, or does,
materially adversely affect the Company or any of its Affiliates, whether that
effect is to economics, to reputation or otherwise; (ii) Executive’s gross
negligence or willful misconduct with regard to the Company or any of its
Affiliates, including but not limited to its Immediate Affiliates, which has a
material adverse impact on Company or its Affiliates, whether economic or to
reputation or otherwise; (iii) Executive’s refusal or willful failure to
substantially perform his duties or to follow a material lawful written
directive of the Board or its designee within the scope of the Executive’s
duties hereunder which in either case remains uncured or continues after twenty
(20) days’ written notice from the Board which references the potential for a
“for Cause” termination and specifies in reasonable detail the nature of the
refusal or willful failure which must be cured; (iv) Executive’s theft, fraud or
any material act of financial dishonesty related to the Company or any of its
Affiliates; (v) the failure by the Executive to disclose any legal impediments
to his employment by the Company or his breach of any of his obligations to a
former employer in connection with his employment by the Company (e.g., his
disclosure or use of proprietary confidential information of a former employer
on behalf of the Company without such former employer’s consent); provided that
Executive has been provided with written notification of any of the foregoing
and has been given five (5) days to present any mitigating, corrective or
clarifying information to the Board; (vi) the Executive’s breach or violation of
those provisions of this Agreement setting forth the Executive’s obligations
with respect to confidentiality, non-competition and non-solicitation; or
(vii) the Executive’s breach of any other material provision of this Agreement
unless corrected by the Executive within twenty (20) days of the Company’s
written notification to the Executive of such breach. In the event of such
termination, the Company shall have no obligation to the Executive under this
Agreement other than provision of Final Compensation. Any equity in the Parent
held by the Executive on the Date of Termination shall be governed by the terms
of the LLC Agreement, the applicable equity incentive plan and any applicable
unit certification, agreements and other requirements.

(d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination and provided that the Executive
satisfies in full all of the conditions set forth in Section 5(g) hereof, then,
in addition to Final Compensation, the Executive, as compensation for his
satisfying those conditions, shall be entitled to the following:

(i) The Company shall pay the Executive compensation through March 31, 2016, at
the rate of one-twelfth of the Base Salary per month, commencing within
seventy-four (74) days of the Date of Termination (subject to Section 5(g)(i)
hereof), but with the first payment being retroactive to the day immediately
following the Date of Termination.

(ii) The Company shall pay to the Executive, on its next regular payroll date
following each March 1 through March 31, 2016, an amount equal to his most
recent target annual bonus in effect prior to the Date of Termination; provided
that any bonus payable hereunder for the fiscal year in which the Date of
Termination occurs shall be paid at the time set forth in Section 4(b) hereof,
but in no event later than two and one-half months following the close of the
fiscal year for which the bonus was earned or as soon as administratively
practicable thereafter, within the meaning of Section 409A .

 

9



--------------------------------------------------------------------------------

(iii) The Company shall pay the full premium cost of health and dental plan
coverage for Executive and his qualified beneficiaries on a taxable basis until
the earliest to occur of (A) the expiration of eighteen (18) months following
the Date of Termination, (B) the date the Executive becomes eligible for
participation in health and dental plans of another employer or (C) the date the
Executive ceases to be eligible for participation under the Company’s health and
dental plans under COBRA; provided, however, that, in order to be eligible for
the Company’s payments hereunder, the Executive and each of his qualified
beneficiaries must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA. In the event that the maximum
continuation coverage under an employer’s health and dental plans provided under
COBRA as a result of the qualifying event of voluntary or involuntary
termination of employment for reasons other than gross misconduct is increased
beyond eighteen (18) months, then the number of months set forth under clause
(A) hereof shall be increased to the maximum continuation coverage provided
under COBRA, to a maximum of twenty-four (24) months.

(iv) The Executive may put his vested Units to the Parent at seventy-five
percent (75%) of Fair Market Value (as defined in the Unit Certificate),
provided he does so within one hundred and twenty (120) days following the date
of termination. Payment by the Parent may be by cash or promissory note in
accordance with those provisions governing the purchase and sale of management
Units contained in the LLC Agreement (or any successor corporate governance
document). Any equity in the Parent held by the Executive on the Date of
Termination shall otherwise be governed by the terms of the LLC Agreement, the
applicable equity incentive plan and any applicable unit certification,
agreements and other requirements.

(v) The Company shall pay to the Executive any Housing Allowance due to him in
accordance with Section 4(a)(ii) hereof.

 

 

10



--------------------------------------------------------------------------------

(e) By the Executive for Good Reason.

(i) In the event of the occurrence of the events described in (A) through (D) of
the definition of Good Reason set forth in Section 5(e)(ii) below, the Executive
may terminate his employment hereunder for Good Reason by providing notice to
the Company of the condition giving rise to the Good Reason no later than thirty
(30) days following the occurrence of the condition, by giving the Company
thirty (30) days to remedy the condition and by terminating employment for Good
Reason within thirty (30) days thereafter if the Company fails to remedy the
condition. In the event of a sale under the circumstances described in clause
(E) or (F) of the definition of Good Reason set forth in Section 5(e)(ii) below,
the Executive may terminate his employment hereunder for Good Reason by
providing written notice to the Company of his objection to such sale and his
consequent decision to terminate his employment for Good Reason pursuant to
clause (E) or (F), whichever is applicable, on the date of the consummation of
the sale transaction, subject only to the occurrence of such consummation (the
“Notice of Good Reason due to Sale”), which Notice of Good Reason due to Sale
must be given at or prior to the time the Board’s final approval of a definitive
agreement with respect to such sale, whether such final approval is given
pursuant to a meeting for which the Executive has received notice in accordance
with the LLC Agreement, by an unanimous written consent or as otherwise
permitted by applicable law. The Notice of Good Reason due to Sale shall become
effective upon the consummation of such sale transaction, and the Executive’s
employment shall terminate for Good Reason under the circumstances described in
clause (E) or (F) of Section 5(e)(ii) below on the date of such consummation. In
the event of a decision to pursue debt financing under the circumstances
described in clause (G) of the definition of Good Reason set forth in
Section 5(e)(ii) below, the Executive may terminate his employment hereunder for
Good Reason by providing written notice to the Company of his objection to such
decision and his consequent decision to terminate his employment for Good Reason
pursuant to clause (G) on the date of the consummation of the debt financing
transaction, subject only to the occurrence of such consummation (the “Notice of
Good Reason due to Debt Financing”), which Notice of Good Reason due to Debt
Financing must be given within ten (10) business days following the decision
described in clause (G), whether such decision is given pursuant to a meeting
for which the Executive has received notice in accordance with the LLC
Agreement, by an unanimous written consent or as otherwise permitted by
applicable law. The Notice of Good Reason due to Debt Financing shall become
effective upon the consummation of such debt financing, and the Executive’s
employment shall terminate for Good Reason under the circumstances described in
clause (G) of Section 5(e)(ii) below on the date of such consummation. In the
event of a decision to pursue an initial public offering under the circumstances
described in clause (H) of the definition of Good Reason set forth in
Section 5(e)(ii) below, the Executive may terminate his employment hereunder for
Good Reason by providing written notice to the Company of his objection to such
decision and his consequent decision to terminate his employment for Good Reason
pursuant to clause (H) on the date of the consummation of such initial public
offering, subject only to the occurrence of such consummation (the “Notice of
Good Reason due to IPO”), which Notice of Good Reason due to IPO must be given
within ten (10) business days following the decision described in clause (H),
whether such decision is given pursuant to a meeting for which the Executive has
received notice in accordance with the LLC Agreement, by an unanimous written
consent or as otherwise permitted by applicable law. The Notice of Good Reason
due to IPO shall become effective upon the consummation of such initial public
offering, and the Executive’s employment shall terminate for Good Reason under
the circumstances described in clause (H) of Section 5(e)(ii) below on the date
of such consummation.

 

11



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s consent, the occurrence of any one or more of the following events:
(A) the material breach of this Agreement by the Company; (B) a material
diminution of the Executive’s title as Chief Executive Officer or of any of the
Executive’s significant duties, authority or responsibilities; (C) any reduction
in or failure to pay the Base Salary; (D) any relocation of the Executive’s
primary worksite to a site that is more than thirty-five (35) miles from the Van
Nuys Location; (E) in connection with a sale of the entire business (meaning the
Company and all of its Immediate Affiliates) if (1) the holders of Class B
Common Units (as defined in the LLC Agreement) will not receive at least $40.0
million and (2) the Executive will not receive at least $10.0 million in
transaction consideration (which amount shall not be construed to include any
payments to be made hereunder in connection with the termination of Executive’s
employment for Good Reason) and, in the case of clause (1) and (2) above the
Executive has notified the Company of his objection to such sale in accordance
with the second sentence of clause (i) above; (F) in connection with a sale of
more than twenty-five percent (25%), but less than all, of the total assets of
the Company and all of its Immediate Affiliates, or a sale of twenty-five
percent (25%) or more, but less than all, of the outstanding equity interests of
the Company or the Parent in one transaction or a series of related transactions
and regardless of whether accomplished as a merger, stock purchase, asset sale,
tender offer or otherwise, the Executive has notified the Company of his
objection to such sale in accordance with the second sentence of clause
(i) above; (G) a formal decision by the Board or the Board of Managers of the
Parent to pursue debt financing for the purpose of redeeming, paying a dividend
on or otherwise making a payment or distribution with respect to the outstanding
equity interests in the Company or the Parent that would cause the Consolidated
Net Leverage Ratio to exceed 4.5x on a pro forma basis; or (H) a formal decision
by the Board or the Board of Managers of the Parent to pursue an initial public
offering by the Company or its successor entity in which (1) the holders of
Class A Common Units (as defined in the LLC Agreement) will receive a cash
dividend, cash payment or cash distribution in exchange for twenty-five percent
(25%) or more of their outstanding equity interests in the Company or the
Parent, (2) the holders of Class B Common Units (as defined in the LLC
Agreement) will not receive at least $40.0 million in cash, common stock,
options to purchase common stock or stock units (based upon the initial public
offering price) and (3) the Executive will not receive at least $10.0 million in
cash, common stock, options to purchase common stock or stock units (based upon
the initial public offering price).

(iii) In the event of termination in accordance with this Section 5(e), and
provided that the Executive satisfies in full all of the conditions set forth in
Section 5(g) hereof, then, in addition to Final Compensation, the Company shall
provide the Executive the same base salary and benefits premium payments, he
would have received under clauses (i) and (iii) of Section 5(d) had his
employment been terminated by the Company other than for Cause and the Executive
may put his vested Units to the Parent at Fair Market Value (as defined in the
Unit Certificate), provided he does so within one hundred and twenty (120) days
following the Date of Termination, with payment by the Parent being made by cash
or promissory note in accordance with those provisions governing the purchase
and sale of management Units contained in the LLC Agreement (or any successor
corporate governance document). Any equity in the Parent held by the Executive
on the Date of Termination shall otherwise be governed by the terms of the LLC
Agreement, the applicable equity incentive plan and any applicable unit
certification, agreements and other requirements.

 

12



--------------------------------------------------------------------------------

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon sixty (60) days’ notice to the Company. In
the event of termination of the Executive pursuant to this Section 5(f), the
Board may elect to waive the period of notice, or any portion thereof, and, if
the Board so elects, the Company will pay the Executive his Base Salary for the
initial sixty (60) days of the notice period (or for any remaining portion
thereof). The Company’s only other obligation to the Executive hereunder shall
be for Final Compensation, if any. Any equity in the LLC held by the Executive
on the Date of Termination shall be governed by the terms of the LLC Agreement,
the applicable equity incentive plan and any applicable unit certification,
agreements and other requirements.

(g) Conditions. The Executive’s eligibility to receive and retain any
“Post-Employment Compensation” (meaning any and all compensation, of any kind,
provided in accordance with the applicable provision of Section 5 of this
Agreement in connection with or following termination of employment, exclusive
of Final Compensation) is subject to full satisfaction of all of the following
as well as the covenant of confidentiality set forth in Section 7 below and the
assignment of rights to Intellectual Property (as hereafter defined), but with
the express understanding and agreement of the parties that the Executive is
free to elect not to comply with clause (i) below and is free not to forbear
from competition or solicitation as set forth in clauses (ii), (iii) and
(iv) immediately below, but that his right to any Post-Employment Compensation
under this Agreement is expressly conditioned on compliance with said clause
(i) and the forbearance required under all of said clauses (ii), (iii) and (iv),
as well as his full satisfaction of his obligations under the covenant of
confidentiality and assignment of rights to Intellectual Property (which
obligations are not optional and shall survive any termination, howsoever
occurring). The conditions to receipt of Post-Employment Compensation are as
follows:

(i) The Executive’s execution and return, to the person designated by the
Company to receive notices on its behalf in accordance with Section 19 hereof,
of a timely and effective release of claims in the form attached hereto and
marked Exhibit A (“Release of Claims”), within the time period specified
therein. The Release of Claims creates legally binding obligations and the
Company therefore advises the Executive to consult an attorney before signing
it. Notwithstanding any other provision of this Agreement, (i) the Company shall
not be required to make any payment of Post-Employment Compensation unless and
until a Release of Claims has been executed by such holder and delivered to the
Company, and the Release of Claims has become irrevocable, all within sixty
(60) days following the Date of Termination; and (ii) without limiting the
generality of the foregoing, the Company shall not be or become obligated to
make any such payment unless a Release of Claims is so executed and delivered
and the Release of Claims has become irrevocable before the expiration of such
60-day period. If the 60-day period begins in one calendar year and ends in a
second calendar year, payment shall commence in the second calendar year. The
foregoing provisions relating to a Release of Claims and any other provisions
herein relating to a Release of Claims are not in limitation of any claims
provisions contained in the LLC Agreement and the provisions of the LLC
Agreement relating to releases shall apply in accordance with their terms.

 

13



--------------------------------------------------------------------------------

(ii) Forbearance by the Executive for twenty-four (24) months following the Date
of Termination from competition with the business of the Company and its
Immediate Affiliates anywhere in the world where the Company or any of those
Immediate Affiliates is doing business, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise. Specifically, but without
limiting the foregoing, in order to satisfy this condition, the Executive must
forbear from engaging in any activity that is competitive, or is in preparation
to engage in competition, with the business of the Company and its Immediate
Affiliates and further the Executive must forbear from working or providing
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, for or to any person or entity
engaged in the business of the Company and its Immediate Affiliates. The
business of the Company and its Affiliates is sporting hard goods. For
illustrative purposes only, competitors of the Company and its Immediate
Affiliates on the date of this Agreement include Amer Sports Corporation and
Jarden Corporation and their respective subsidiaries. The foregoing condition,
however, shall not fail to be met solely due to the Executive’s passive
ownership of less than 3% of the equity securities of any publicly traded
company.

(iii) Forbearance by the Executive for twenty-four (24) months following the
Date of Termination from any direct or indirect solicitation or encouragement of
any of the Customers of the Company or any of its Immediate Affiliates to
terminate or diminish their relationship with the Company or any of its
Immediate Affiliates and from any direct or indirect solicitation or
encouragement of any of the Customers or Prospective Customers of the Company or
any of its Immediate Affiliates to conduct with himself or any other Person (as
defined in Section 14 hereof) any business or activity which such Customer or
Prospective Customer conducts or could conduct with the Company or any of its
Immediate Affiliates. For purposes of this Section 5(g), a Customer is a person
or entity which was such at any time during the twelve (12) months prior to the
Date of Termination and a Potential Customer is a person or entity contacted by
the Company or any of its Immediate Affiliates to become such at any time within
twelve (12) months prior to the Date of Termination other than by general
advertisement, provided, in each case, that the Executive had contact with such
Customer or Potential Customer through his employment or other associations with
the Company or had access to Confidential Information that would assist in his
solicitation of such Customer or Potential Customer in competition with the
Company or any of its Immediate Affiliates.

 

14



--------------------------------------------------------------------------------

(iv) Forbearance by the Executive for twenty-four (24) months following the Date
of Termination from directly or indirectly hiring or otherwise engaging the
services of any employee, independent contractor or other agent providing
services to the Company or any of its Immediate Affiliates and from soliciting
any such employee, independent contractor or agent to terminate or diminish
his/her/its relationship with the Company or any of its Immediate Affiliates.
For purposes of this Section 5(g), an employee, independent contractor or agent
means any Person who was performing services for the Company or any of its
Immediate Affiliates in such capacity at any time during the twelve (12) months
immediately preceding the Date of Termination.

(h) Timing of Payments. Notwithstanding anything to the contrary in this
Agreement, if at the time of the Executive’s separation from service the
Executive is a “specified employee,” as hereinafter defined, no payment shall be
made to the Executive before the date which is six months after he separates
from service (within the meaning of Section 409A), except to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury Regulations 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in 1.409A-1(b)(9)(iii)), benefits which qualify as
excepted welfare benefits pursuant to Section 409A, or other amounts or benefits
that are not subject to the requirements of Section 409A. For purposes of this
Section, “separation from service” shall be determined in a manner consistent
with subsection (a)(2)(A)(i) of Section 409A and the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A. Each payment of
Post-Employment Compensation shall be considered a “separate payment” (within
the meaning of Section 409A).

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 5 or otherwise.

(a) Provision by the Company of Final Compensation, if any, to which the
Executive is entitled and Post-Employment Compensation, if any, which the
Executive earns under the applicable termination provision of Section 5 shall
constitute the entire obligation of the Company to the Executive hereunder
following termination of his employment by the Company. The Executive shall
promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to Section 5 hereof.

(b) Except for health and dental plan participation continued in accordance with
COBRA, the Executive’s participation in Employee Benefit Plans shall terminate
pursuant to the terms of the applicable Plan Documents based on the Date of
Termination without regard to any Post-Employment Compensation earned by the
Executive following the Date of Termination.

 

15



--------------------------------------------------------------------------------

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions to receipt of
Post-Employment Compensation set forth in Section 5(g) and the obligations of
the Executive under Sections 7 and 8 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d) and 5(e) with respect to
Post-Employment Compensation earned in accordance with Section 5(g), or as
expressly provided in Section 5(f) with respect to Base Salary for any notice
period waived, no compensation is earned after termination of employment.

7. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information (as defined in Section 14 hereof); that the
Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or any of its
Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents and all other property of the Company and its Affiliates
then in the Executive’s possession or control.

8. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property (as defined in Section 14 hereof)
to the Company. The Executive hereby assigns and agrees to assign to the Company
(or as otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. All copyrightable works that
the Executive creates during the course of his employment by the Company and
which pertain to the business of the Company or any of its Affiliates or are
suggested by any work performed by the Executive for the Company or any of its
Affiliates or make use of Confidential Information shall be considered “work
made for hire” and, upon creation, shall be owned exclusively by the Company or
its applicable Affiliate.

 

16



--------------------------------------------------------------------------------

9. Restricted Activities. The Executive agrees that certain restrictions on his
activities during his employment are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates:

(a) While the Executive is employed by the Company, the Executive shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company or any of its
Affiliates anywhere in the world or undertake any planning for competition with
the Company or any of its Affiliates. Specifically, but without limiting the
foregoing, the Executive agrees not to engage in any manner in any activity that
is directly or indirectly competitive or potentially competitive with the
business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s employment or to provide
services in any capacity to a Person which is a competitor of the Company or any
of its Affiliates.

(b) The Executive agrees that, while he is employed by the Company, and
excluding any activities undertaken on behalf of the Company or any of its
Affiliates in the course of his duties, he will not hire or attempt to hire any
employee of the Company or any of its Affiliates; assist in such hiring by any
Person; encourage any such employee to terminate his or her relationship with
the Company or any of its Affiliates; or solicit or encourage any customer of
the Company or any of its Affiliates to terminate or diminish its relationship
with them; or solicit or encourage any customer or potential customer of the
Company or any of its Affiliates to conduct with any Person any business or
activity which such customer or potential customer conducts or could conduct
with the Company or any of its Affiliates.

(c) The Executive agrees that during his employment by the Company he shall not
publish any work that disparages the Company or any of its Affiliates, their
management or their business or the Products.

10. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. The
Executive agrees that those restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area. The Executive further acknowledges that, were he to breach any
of the covenants contained in Sections 7, 8 or 9 hereof, the damage to the
Company and its Affiliates would be irreparable. The Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by the Executive of any of said covenants, without having to
post bond. The parties further agree that, in the event that any provision of
Section 7, 8 or 9 hereof shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

 

17



--------------------------------------------------------------------------------

11. [Intentionally Omitted.]

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of Reebok International Ltd. or any other third
party without such party’s consent.

13. Indemnification. The Company shall indemnify the Executive to the fullest
extent permitted by applicable law. Executive’s right to indemnification shall
include the right to be paid by the Company the expenses incurred in defending
any covered proceeding in advance of its final disposition, provided that
Executive shall repay any advanced amounts if it shall be ultimately determined
that the Executive is not entitled to be indemnified for such expenses under
this Agreement or otherwise (whether because of Executive’s breach of this
Agreement or for Executive’s conduct constituting Cause hereunder). The
Executive agrees promptly to notify the Company of any actual or threatened
claim arising out of or as a result of his employment or offices with the
Company or any of its Affiliates.

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the entity specified,
where control may be by management authority or equity interest.

(b) “Confidential Information” shall mean any and all information of the Company
and its Affiliates that is not generally known by those with whom the Company or
any of its Affiliates competes or does business, or with whom the Company or any
of its Affiliates plans to compete or do business, including without limitation
(i) information related to the Products, technical data, methods, processes,
know-how and inventions of the Company and its Affiliates, (ii) the development,
research, testing, marketing and financial activities and strategic plans of the
Company and its Affiliates, (iii) the manner in which they operate, (iv) their
costs and sources of supply, (v) the identity and special needs of the customers
and prospective customers of the Company and its Affiliates and (vi) the persons
and entities with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates may receive or has received from customers, subcontractors, suppliers
or others, with any understanding, express or implied, that the information
would not be disclosed. Confidential Information does not include information
that enters the public domain, other than through a breach by the Executive or
another Person of an obligation of confidentiality to the Company or one of its
Affiliates.

 

18



--------------------------------------------------------------------------------

(c) “Consolidated Net Leverage Ratio” means the “Consolidated Net Leverage
Ratio” as defined in and calculated in accordance with the Credit and Guaranty
Agreement, dated as of December 3, 2009, among EB Sports Corp., as Borrower, RBG
Holdings Corp., as Guarantor, and Wachovia Bank, N.A., as agent and the lenders
from time to time party thereto, as such agreement is in effect on the date
hereof.

(d) “Final Compensation” means (i) Base Salary earned but not paid through the
Date of Termination, (ii) pay at the final rate of the Base Salary for any
vacation earned but not used through the Date of Termination, (iii) any Annual
Bonus earned but unpaid for the fiscal year preceding that in which the Date of
Termination occurs and (iv) any business expenses incurred by the Executive but
un-reimbursed on the Date of Termination, provided that such expenses and
required substantiation and documentation are submitted prior to, or within
sixty (60) days following, the Date of Termination and that such expenses are
reimbursable under Company policy.

(e) “Immediate Affiliates” of the Company are its direct and indirect
subsidiaries, its direct and indirect parents and their other direct and
indirect subsidiaries (excluding the Company itself).

(f) “Intellectual Property” means any invention, formula, process, discovery,
development, design, innovation or improvement (whether or not patentable or
registrable under copyright statutes) made, conceived, or first actually reduced
to practice by the Executive solely or jointly with others, during his
employment by the Company; provided, however, that, as used in this Agreement,
the term “Intellectual Property” shall not apply to any invention that the
Executive develops on his own time, without using the equipment, supplies,
facilities or trade secret information of the Company or any of the Immediate
Affiliates to which the Executive has access as a result of his employment,
unless such invention relates at the time of conception or reduction to practice
of the invention (i) to the business of the Company or such Immediate Affiliate,
(ii) to the actual or demonstrably anticipated research or development of the
Company or of any Immediate Affiliates to which the Executive has access as a
result of his employment or (iii) results from any work performed by the
Executive for the Company.

(g) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(h) “Products” means all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

 

19



--------------------------------------------------------------------------------

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

16. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event the Company shall hereafter effect a corporate
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier or deposited in
the United States mail, postage prepaid, registered or certified, and addressed
to the Executive at his last known address on the books of the Company or, in
the case of the Company, to it c/o Timothy P. Mayhew, Fenway Partners, LLC, 152
W. 57th St., 59th Floor, New York, NY 10019 or to such other address as either
party may specify by notice to the other actually received.

20. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, whether written or oral, between the Company
and the Executive with respect to the Executive’s employment and all related
matters. Further, notwithstanding anything to the contrary contained in this
Agreement, this Agreement shall not supersede the Plan, the LLC Agreement, any
Class B Common Unit Certificates issued to Executive or the Preferred
Stockholders Agreement of EB Sports Corp., each of which shall continue in full
force and effect in accordance with its terms, as amended from time to time, but
shall also remain subject to amendment, termination or replacement from time to
time in accordance with its terms. This Agreement, to which the Parent is a
party with respect to certain subject matter expressly identified above the
signature of its representative below, also supersedes all prior agreements,
whether written or oral, with respect to that subject.

 

20



--------------------------------------------------------------------------------

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Board.

22. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

24. Governing Law. This is a California contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
California, without regard to the conflict of laws principles thereof, and, for
the avoidance of doubt, shall include both the statutory and common law of
California, except to the extent preempted by federal law.

[Remainder of page intentionally left blank. Signature page follows
immediately.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE EXECUTIVE:     THE COMPANY:     EASTON-BELL SPORTS, INC.

/s/ Paul E. Harrington

    By:  

/s/ Timothy P. Mayhew

Paul E. Harrington     Name:   Timothy P. Mayhew     Title:  

Easton-Bell Sports, LLC shall be a party to this Agreement, but solely for the
purposes of Section 3(f) and Section 4(c) hereof.

 

    EASTON-BELL SPORTS, LLC     By:  

/s/ Timothy P. Mayhew

    Name:   Timothy P. Mayhew     Title:  

 

22



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the Post-Employment Compensation that I am eligible
to earn following the termination of my employment, as that term is defined in
the amended and restated employment agreement between me and Easton-Bell Sports,
Inc. (the “Company”) dated as of the             day of             , 2009 (the
“Agreement”), which is conditioned, inter alia, on my signing this Release of
Claims and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, hereby release and forever discharge the Company and its
Affiliates (as that term is defined in the Agreement) and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, agents, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them (all of the foregoing, collectively, the “Released”), both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, including without limitation any causes of
action, rights or claims in any way resulting from, arising out of or connected
with my employment by the Company or any of its Affiliates or the termination of
that employment or pursuant to any federal, state or local law, regulation or
other requirement, including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act and the fair employment practices laws of the state or states
in which I have been employed by the Company or any of its Affiliates, each as
amended from time to time, (all of the foregoing, in the aggregate, “Claims”)

In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.

 

A-1



--------------------------------------------------------------------------------

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim,
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of the Company or any of its Immediate
Affiliates (as that term is defined in the Agreement) and (iii) any right to
payment under Section 5.1 of the LLC Agreement.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates, before signing, dating and returning this Release of Claims to the
Company c/o Timothy P. Mayhew, Fenway Partners, LLC, 152 W. 57th St., 59th
Floor, New York, NY 10019, or to such other address as the Company may specify.
I also acknowledge that I am advised by the Company and its Affiliates to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o Timothy
P. Mayhew, Fenway Partners, LLC, 152 W. 57th St., 59th Floor, New York, NY
10019, or to such other address as the Company party may specify and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

Signature:  

 

    Paul E. Harrington Date Signed:  

 

 

A-2